Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 23 November 2021. Claims 1, 2, 8, 9, 10, 11, 12, 13, 19 and 21 have been amended. Claims 1-6, 8-15, and 17-22 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 23 November 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

	In response to rejection(s) of claim(s) 1-6, 8-15, and 17-22 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 01 June 2021, Applicant provides the following remarks:

The applicant argues “Claim 1 is directed to a practical application because the claim recites a combination of additional elements comprising a task having a lifecycle, ordering actions of the activity cluster, and providing a suggestions that has not been executed for the user. Specifically, these additional elements provide for improvements to subsequent activity suggestions within the lifecycle of a task for the improvement of task management and user guidance”



The applicant argues “Similar to claim 1 in Example 40, claim 10 is directed to a practical application because the claim recites a combination of additional elements comprising detecting subsequent user signals, applying the clustering technique and the ordering technique, and providing the recommendation of the subsequent activity based on the other additional elements. Specifically, these additional elements provide for improvements to the collection of user signal data for the detection of activities to be performed in the future. Prior systems did not monitor user signal data in this way.”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and are not an abstract idea. However, the detecting subsequent user signals, applying the clustering technique and the ordering technique, and providing the recommendation of the subsequent activity based on the other additional elements is not at all related to network traffic, and collecting additional protocol data related to the network traffic discussed in example 40. Instead, this represents the receiving and transmitting information through signals for applying algorithms like clustering which is receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The rejection is therefore maintained.


The applicant argues “Examiner recommended amending the claims to incorporate subject matter from paragraphs [0021] and [0041] of the Specification associated with providing the system additional inputs or feedback to improve recommendations generated by the system, the improvements based on subsequent inputs. Independent claim 10 was amended based on this.”
 
 The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and are not an abstract idea. However, the amendments for claim 10 do not describe or say any feedback system or loop that improves the recommendations. The terms feedback and improve that the applicant emphasizes are not in the claim. Therefore, the recommendation is not reflected in the amendments. The rejection is therefore maintained.
 
In response to rejection(s) of claim(s) 1-6, 8-15, and 17-22 under 35 U.S.C. 103 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 01 June 2021, Applicant provides the following remarks:

The applicant argues that “Capper's organization of words based on user selections does not teach "generate an activity cluster that forms a task, which has a lifecycle, by using a clustering technique that identifies related actions within the first plurality of actions, wherein the related actions are also associated with the task" and "order the related actions of the activity cluster via an ordering technique that orders the related actions based on the associated time in which the corresponding action was executed." For example, Cappers orders words based on the user's selections that indicate a priority to the user; Cappers does not use a clustering technique that identifies related actions associated with a task. Furthermore, Capper's travel example does not correspond to a lifecycle...”

 applicant asserts that the prior art reference Capper does not teach the amended claims. However, claim 1 even as amended is covered by the two references White and Capper. White teaches 0058 having the utilization of an activity cluster that forms a task which has a lifecycle by using 0032 the clustering technique that identifies related actions within the 0031 multiple potentially ranked actions where the actions are associated with the task 0032 the clustering technique that identifies related actions within the 0031 ordering in which the corresponding action was executed. This is combined with the Capper 0058 This includes the ordering of the results within a particular time for a user, 0038 with specific ranking of the ordering information. Therefore, together these two references teach the amendments in claim 1. Furthermore, since White teaches the use of search activity in multi-user settings which includes training a classifier for clustering and Capper teaches a search engine in which search results are analyzed to identify one or more themes and individual results are clustered it would be logical to combine these references. Therefore, the rejection is maintained.

The applicant argues that “Turning to independent claim 10, Applicant submits that the cited references fail to teach at least "upon detecting subsequent user signals associated with the task, applying the clustering technique and the ordering technique to activities associated with the subsequently detected user signals," "subsequent to the generating of the activity cluster, executing a search query for the user based on the activity cluster, the executing the search query comprising rendering a plurality of activities that are clustered and ordered," and "based on the search query and the subsequently detected user signals having the clustering technique and the ordering technique applied, providing a recommendation of a subsequent activity associated with the task to be performed by the user, the recommendation based on future time associated with a lifecycle of the task." 

 applicant asserts that the prior art references White and Capper does not teach the amended claims. However, White teaches 0032 the clustering technique that identifies related actions within the 0031 ordering in which the corresponding action was executed 0037 subsequently generation of 0032 the clustering activity 0031 and ordering 0019 upon detecting subsequent user signals associated with 0032 the clustering technique that identifies related actions within the 0031 ordering techniques applied 0025 providing a recommendation of a subsequent activity associated with the task to be performed by the user the recommendations based on 0058 lifecycle of the task. This is combined with Capper 0059 has the application of search queries 0058 This includes the ordering of the results within a particular time for a user and 0021 a future time to teach the limitations described. Furthermore, since White teaches the use of search activity in multi-user settings which includes training a classifier for clustering and Capper teaches a search engine in which search results are analyzed to identify one or more themes and individual results are clustered it would be logical to combine these references. Therefore, the rejection is maintained.

The applicant argues that “White, in view of Rapaport, and in further view of Capper…does not teach "detect subsequent user signals associated with the task, the detecting based on tracking user input associated with the task," "upon detection of the subsequent user signals, apply the clustering technique and the ordering technique to activities associated with the subsequently detected user signals," and "based at least in part on matching the activity from the search query and applying the clustering technique and the ordering technique to activities associated with the subsequently detected user signals, provide a recommendation of a subsequent activity associated with the task to be performed by the user, the recommendation based on future time associated with a lifecycle of the task."”

 applicant asserts that the prior art references White, Capper, and Rapaport does not teach the amended claims. However, White teaches 0019 detecting and tracking user signals and inputs associated with the task and 0019 upon detecting subsequent user signals associated with 0032 the clustering technique that identifies related actions within the 0031 ordering techniques applied and 0086 based on matching 0032 applying the clustering technique that identifies related actions within the 0031 ordering techniques applied 0019 from the signals to 0025 providing a recommendation of a subsequent activity associated with the task to be performed by the user the recommendations based on 0058 lifecycle of the task. This is combined with Capper 0059 has the application of search queries and 0021 use of a future time to teach the amendments stated by the applicant. Therefore, as amended the claims do not even need Rapaport anymore which the applicant specifically stated does not teach the amended claim. However, since White teaches the use of search activity in multi-user settings which includes training a classifier for clustering and Capper teaches a search engine in which search results are analyzed to identify one or more themes and individual results are clustered it would be logical to combine these references. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 1-6, 8-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

1-6, 8-15, and 17-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Claims 1-6, 8-15, and 17-22 are directed toward the utilizing of signals and user activities with analysis such as clustering and scoring to determine subsequent user activity.

The limitations and steps described in Claims 19 and 11 are generally directed to executing tasks comprising a plurality of instructions that, in response to execution to: Page 7 of 19Application No. 16/041,364Attorney Docket No. 404775-US-NP/28841.342501 Response Filed: 11/23/2021 Reply to Office Action of: 06/01/2021 detect a plurality of user signals for a user, the plurality of user signals comprising a search history of the user (Transmitting Information, judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identify activity information from the plurality of user signals, the activity information comprising an action executed by the user (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and an ordering technique to the activity information (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), the ordering technique including ordering the activity information, the ordering indicates a time that the activity information is executed by the user (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); subsequent to the generating of the activity cluster, match an activity from a search query issued by the user to a task, the task comprising the activity cluster (Analyzing Information an evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); detect subsequent user signals associated with the task, the detecting based on tracking user input associated with the task (Transmitting Information, judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); upon detection of the subsequent user signals, apply the clustering  generating a final score indicating the subsequent activity is related to the task, the final score comprising a combination of a static score, a dynamic score, and a time difference score, and providing the recommendation of the  subsequent activity to be performed  based on the final score (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (a generated score)).which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity but for the recitation of generic computer components. That is, other than computer-readable storage media devices and processor nothing in the claim elements precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Commercial Interactions and a Mathematical relationship/concept. For example, utilizing of signals and user activities with analysis such as clustering and scoring to determine subsequent user activity encompasses activity done by an analyst for analysis of information utilizing various algorithms and calculations in order to organize information and predict results. If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than computer-readable storage media devices and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for transmitting and receiving data about various users for verification is insignificant extra-solution activity as this is receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0083] 	The various software components discussed herein may be stored on the tangible, computer-readable storage media 1200, as indicated in FIG. 12. For example, the tangible computer-readable storage media 1200 can include a task generation engine 1206 and task prediction engine 1208. In some embodiments, the task generation engine 1206 can detect a plurality of user signals for a user, the plurality of user signals comprising a search history of the user. The task generation engine 1206 can also identify activity information from the plurality of 1206 can also generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and an ordering technique to the activity information. Furthermore, the task generation engine 1206 can execute a search query for the user based on the activity cluster comprising a plurality of activities that are clustered and ordered.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving or transmission step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the receipt or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 10 also contain the identified abstract ideas above, with the additional elements of a “system” and a “computer”, which are highly generalized as per Applicant’s specification as considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claims 19 and 11 above.
Claims 2-9, 12-18, and 20-22 also contain the identified abstract ideas, further limiting them such as by describing what comprises the text data, which are all part of the abstract ideas presented, with elements such as “activity nodes”, to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claims 19 and 11 above.
Therefore, claims 1-6, 8-15, and 17-22 are ineligible.
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice


Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150262077 to White (hereinafter referred to as “White”) in view of US patent number 20050144158 to Capper (hereinafter referred to as “Capper”).

(A) As per claim 1/10, White teaches a system for executing tasks, comprising: a processor to execute code to: detect a plurality of user signals for a user, the plurality of user signals comprising a search history of the user; (White: [0005 having a system that uses a computer, 0018 with a processor to execute code of a program, 0019 with communication with signals for use by a user described, 0086 and search activity of the user])
 the activity information comprising a plurality of actions executed by the user in which a corresponding action was executed by the user; (White: [0017 performance of activities and generation of multiple potentially ranked and ordered activities 0033 with activities of the user, 0025 having an associated time in which the corresponding action was executed by the user])
generate an activity cluster that forms a task, which has a lifecycle, by using a clustering technique that identifies related actions within the first plurality of actions, wherein the related actions are also associated with the task (White: [0058 having the utilization of an activity cluster that forms a task which has a lifecycle by using 0032 the clustering technique that identifies related actions within the 0031 multiple potentially ranked actions where the actions are associated with the task]); 
order the related actions of the activity cluster in which the corresponding action was executed (White: [0032 the clustering technique that identifies related actions within the 0031 ordering in which the corresponding action was executed]);
upon detecting subsequent user signals associated with the task, applying the clustering technique and the ordering technique to activities associated with the subsequently detected user signals (White: [0019 upon detecting subsequent user signals associated with 0032 the clustering technique that identifies related actions within the 0031 ordering techniques to 0037 to activities associated with the subsequently detected user signals]);
and  the subsequently detected user signals having the clustering technique and the ordering technique applied, providing a recommendation of a subsequent activity associated with the task to be performed by the user, the recommendation based on a lifecycle of the task (White: [0019 upon detecting subsequent user signals associated with 0032 the clustering technique that identifies related actions within the 0031 ordering techniques applied 0025 providing a recommendation of a subsequent activity associated with the task to be performed by the user the recommendations based on 0058 lifecycle of the task]).
 (White: [0025 providing a suggestion of a subsequent activity associated with the task to be executed by the user the recommendations based on 0058 lifecycle of the task]) ..
Although White teaches clustering activity information as taught above, it does not explicitly teach ordering and order based clustering and queries. 
Capper teaches:
The application of ordering techniques to the various actions where the ordering considers the time of each action (Capper: [0058 This includes the ordering of the results within a particular time for a user, 0038 with specific ranking of the ordering information])
The application of ordering to the clustering process (Capper: [0069 reciting This describes the ordering of clusters])
The executing of the search queries (Capper: [0059 has the application of search queries])
The choice of a future point in time (Capper: [0021 a future time])
Not doing something (Capper: [0014 not doing something])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine clustering activity information of White with ordering and order based clustering and queries of Capper as they are analogous art along with the current invention which solve problems related optimizing clustering activity information, and the combination would lead to a system which would order analyzed information in an ordered manner as taught in 0087 of Capper.

(B) As per claim 19, White teaches one or more computer-readable storage media for executing tasks comprising a plurality of instructions that, in response to execution by a processor, cause the processor to: detect a plurality of user signals for a user, the plurality of user signals comprising a search 
identify activity information from the plurality of user signals, the activity information comprising an action executed by the user; (White: Abstract; [0019 reciting describing communication with signals, 0032 reciting actions and activities, 0033 reciting assigning signals for behaviors])
generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and to the activity information; (White: [0034 reciting modeling a clustering for behaviors, 0058 reciting utilization of clustering]) 
subsequent to the generating of the activity cluster, match an activity from a search query issued by the user to a task, the task comprising the activity cluster; (White: [0032 reciting actions and activities, 0058 reciting utilization of clustering, 0086 reciting describing search activity matching of the user])
detect subsequent user signals associated with the task, the detecting based on tracking user input associated with the task; (White: [0019 detecting and tracking subsequent user signals and inputs associated with the task])
upon detection of the subsequent user signals, apply the clustering technique and the ordering technique to activities associated with the subsequently detected user signals; (White: [0019 upon detecting subsequent user signals associated with 0032 the clustering technique that identifies related actions within the 0031 ordering techniques associated with the 0019 subsequently applied user signals])
based at least in part on matching the activity and applying the clustering technique and the ordering technique to activities associated with the subsequently detected user signals, provide a  (White: [0086 based on matching 0032 applying the clustering technique that identifies related actions within the 0031 ordering techniques applied 0019 from the signals to 0025 providing a recommendation of a subsequent activity associated with the task to be performed by the user the recommendations based on 0058 lifecycle of the task])
Although White teaches clustering activity information as taught above, it does not explicitly teach ordering and order based clustering and future time periods and search queries. 
Capper teaches:
The application of ordering techniques to the various actions where the ordering considers the time of each action (Capper: [0058 This includes the ordering of the results within a particular time for a user, 0038 with specific ranking of the ordering information])
The application of ordering to the clustering process (Capper: [0069 reciting This describes the ordering of clusters])
The executing of the search queries (Capper: [0059 has the application of search queries])
The choice of a future point in time (Capper: [0021 a future time])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine executing tasks and signals with clustering of White with ordering and order based clustering and future time periods and search queries of Capper as they are analogous art along with the current invention which solve problems related optimizing clustering activity information, and the combination would lead to a system which would order analyzed information in an ordered manner as taught in 0087 of Capper.

s 2-4, 6, 11-13, 15, 17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150262077 to White (hereinafter referred to as “White”) in view of US patent number 20140236953 to Rapaport (hereinafter referred to as “Rapaport”) 

(A) As per claim 2/11, White teaches the system, wherein the processor is to: match an action related  actions of the activity cluster from a search query associated with at least one action within the first plurality of actions to a task; (White: Abstract; [0017 reciting “performed in a certain order”, 0018 reciting “A component may be a process running on a processor, an object, an executable, a program”, 0032 reciting “task is performed in two steps: (1) perform clustering”, 0058 reciting “capable of performing these tasks”, 0086 reciting “Assignment of search activity is attributing newly-observed search activity to one of the searchers who contributed to the search history” 0031 multiple potentially ranked actions where the actions are associated with the task])
generate a final score indicating the action is related to the task, the final score comprising a combination of a static score, a dynamic score, and a time difference score; (White: Abstract; [0032 reciting “task is performed in two steps: (1) perform clustering”, 0083 reciting “clustering is used with predicted k as the number of clusters and the computed similarity scores are applied”, 0121 reciting “according to various permutations and combinations”])
and providing the recommendation to predict the subsequent activity to be executed based on the final score wherein the subsequent activity comprises an additional search query (White: Abstract; [0081 reciting “predict a real valued number then used as the similarity score between two sessions” 0025 providing a recommendation of a subsequent activity 0031 the subsequent activity comprises an additional search query ])
White does not teach the following features which are taught by Rapaport:
 the final score comprising a combination of a static score, a dynamic score, and a time difference score; (Rapaport: Abstract; [0018 reciting “grow and evolve dynamically”, 0113 reciting “for final scoring and sorting”, 0139 reciting “between the two different kinds of time stamps”, 0219 reciting “static content”])
White teaches executing tasks and signals with clustering and scoring and Rapaport time differences, finality, static, and dynamic. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine executing tasks and signals with clustering and scoring of White with time differences, finality, static, and dynamic of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing executing tasks and signals with clustering and scoring.

(B) As per claim 3/12, White teaches the system, wherein the processor is to calculate a weighted average of the static score, the dynamic score, and the time difference score to generate the final score. (White: Abstract; [0009 reciting “average search activity from multi-user machines across all measures studied”, 0018 reciting “A component may be a process running on a processor, an object, an executable, a program”, 0081 reciting “real valued number then used as the similarity score”])
White does not teach the following features which are taught by Rapaport:
… a weighted… the static… the dynamic… the time difference… the final… (Rapaport: Abstract; [0018 reciting “grow and evolve dynamically”, 0113 reciting “for final scoring and sorting”, 0139 reciting “between the two different kinds of time stamps”, 0198 reciting “weighted scoring factors”, 0219 reciting “static content”])
White teaches calculating scoring and Rapaport time differences, finality, static, weighing, and dynamic. It would have been obvious for one having ordinary skill in the art before the effective filing 

(C) As per claim 4/13, White teaches the system, wherein the static score indicates a likelihood that the task is related to the action, the dynamic score indicates a number of ancestors of the activity cluster traversed by the user, and the time difference score indicates a time gap between activity nodes of the activity cluster. (White: Abstract; [0032 reciting “task is performed in two steps: (1) perform clustering”, 0039 reciting “the time between the first and last observed query on each machine”, 0081 reciting “real valued number then used as the similarity score”])
White does not teach the following features which are taught by Rapaport:
…the static…a likelihood that…the dynamic…of ancestors of the…the time difference… (Rapaport: Abstract; [0018 reciting “grow and evolve dynamically”, 0073 reciting “pairs with earlier content”, 0132 reciting “topic likelihood”, 0139 reciting “between the two different kinds of time stamps”, 0219 reciting “static content”])
White teaches scoring and activity clusters and Rapaport time differences, static, earlier content, likelihood, and dynamic. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine scoring and activity clusters of White with time differences, static, earlier content, likelihood, and dynamic of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing scoring and activity clusters.

the system, wherein the plurality of user signals further comprise a browsing history of the user, a conversation history of the user, a digital assistant history of the user, and an email history of the user. (White: Abstract; [0019 reciting “communication media such as transmission media for wireless signals”, 0033 reciting “Accurate assignment creates a cleaner behavioral signal”, 0078 reciting “searcher from historic logs”])
White does not teach the following features which are taught by Rapaport:
…a conversation history of the user, a digital assistant history of the user, and an email history of the user. (Rapaport: Abstract; [0075 reciting “personal digital assistant”, 0154 reciting “an email is sent to”, 0157 reciting “a transcript of the latest conversations”])
White teaches using signals for browsing history and Rapaport a conversation, digital assistant, and an email. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine using signals for browsing history of White with a conversation, digital assistant, and an email of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing using signals for browsing history.

(E) As per claim 17, White teaches the system, wherein the activity comprises a subintent, the action, and an entity, and wherein the processor identifies the subintent, the action, and the entity from a constituency tree generated from the search query. (White: Abstract; [0018 reciting “a component may be a process running on a processor, an object, an executable, a program”, 0049 reciting “into categories and subcategories”, 0086 reciting “Assignment of search activity is attributing newly-observed search activity to one of the searchers who contributed to the search history”])
White does not teach the following features which are taught by Rapaport:
…tree generated from… (Rapaport: Abstract; [0018 reciting “tree thus comes alive to grow and evolve dynamically in response to the dynamic”])
White teaches using a subcategorization in relation to a search and Rapaport a tree. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine using a subcategorization in relation to a search of White with a tree of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing using a subcategorization in relation to a search.

(F) As per claim 21, White teaches the system, wherein the subsequent activity is indicative of predicted activities that the user is likely to execute. (White: As in claim 1, 0025 includes the application of predicting for the activities of the user]) 
Although White teaches predictive activity information as taught above, it does not explicitly teach ordering and use of a future time. 
Rapaport teaches:
The utilization of a future time based on the ordering technique (Rapaport: [0062 the ordering of the items with consideration to parameters such as time which 0078 can include a later or future time])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine predicting information of White with ordering and order time based ordering of Gauger as they are analogous art along with the current invention which solve problems related optimizing clustering activity information, and the combination would lead to a system which would order analyzed information in a manner as taught in 0139 of Rapaport.


and predicting, wherein the rendering of the plurality of activities that are clustered further based on the prediction of the user engagement in the plurality of activities and the prediction. (White: As in claim 1, 0100 utilizes the application of prediction to user activities])
Although White teaches predictive activity information with clustering as taught above, it does not explicitly teach ordering based on particular times. 
Rapaport teaches:
The ordering of activities based on particular times (Rapaport: [0015 the ordering of the items with consideration to chronology and time])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine predicting information and clustering of White with ordering and order time based ordering of Gauger as they are analogous art along with the current invention which solve problems related optimizing clustering activity information, and the combination would lead to a system which would order analyzed information in a manner as taught in 0139 of Rapaport.

8. Claims 5, 9, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150262077 to White (hereinafter referred to as “White”) in view of US patent number 20140236953 to Rapaport (hereinafter referred to as “Rapaport”) in further view of US patent number 20150154718 to Fuse (hereinafter referred to as “Fuse”).

(A) As per claim 5/14, White teaches the system, wherein the processor is to calculate a Jaccard coefficient to match the activity from the search query to the task. (White: Abstract; [0018 reciting “a 
White in view of Rapaport does not teach the following features which are taught by Fuse:
…a Jaccard coefficient to… (Fuse: Abstract; [0058 reciting “the Jaccard coefficient”])
White in view of Rapaport teaches calculating match of activity to search of the task and Fuse the Jaccard coefficient. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine calculating match of activity to search of the task of White in view of Rapaport with the Jaccard coefficient of Fuse since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing calculating match of activity to search of the task.

(B) As per claim 9/18/20, White teaches the system, wherein the activity cluster is a time series based on user activities performed in a sequential order the sequential order based on the associated time in which the corresponding action was executed by the user, and wherein the subsequent activity comprises providing a tip related to the subsequent activity for the task, search query, providing a reminder related to the search query, or returning a search query result related to a subsequent search query. (White: Abstract; [0064 reciting “aspects of the topicality were encoded of the queries issued and the results selected…searchers in sequence featurizing aspects of the topical focus”, 0086 reciting “Assignment of search activity is attributing newly-observed search activity to one of the searchers who contributed to the search history”])

	…is a time series based on… (Fuse: Abstract; [0079 “content and contexts are arranged in time series”])
…time… (Fuse: Abstract; [0028 “the situation or the state at that time”])
White in view of Rapaport teaches using clusters, sequences and reminders to look at search results and Fuse time series analysis and time. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine using clusters, sequences and reminders to look at search results of White in view of Rapaport with time series analysis of Fuse since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing using clusters, sequences and reminders to look at search results.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140282586 A1
Shear; Victor Henry et al.
PURPOSEFUL COMPUTING
US 20070061245 A1
Ramer; Jorey et al.
LOCATION BASED PRESENTATION OF MOBILE CONTENT
US 20070100650 A1
Ramer; Jorey et al.
ACTION FUNCTIONALITY FOR MOBILE CONTENT SEARCH RESULTS
US 20080009268 A1
Ramer; Jorey et al.
AUTHORIZED MOBILE CONTENT SEARCH RESULTS
US 20080215557 A1
Ramer; Jorey et al.
METHODS AND SYSTEMS OF MOBILE QUERY CLASSIFICATION
US 20110320264 A1
Ramer; Jorey et al.
SYSTEM FOR TARGETING ADVERTISING CONTENT TO A PLURALITY OF MOBILE COMMUNICATION FACILITIES
US 20110258049 A1
Ramer; Jorey et al.
Integrated Advertising System
US 20110212717 A1
Rhoads; Geoffrey B. et al.
Methods and Systems for Content Processing

Rhoads; Geoffrey B. et al.
METHODS AND SYSTEMS FOR CONTENT PROCESSING
US 20140181100 A1
Ramer; Jorey et al.
Predictive Text Completion For A Mobile Communication Facility


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	2/17/2022

/ROBERT D RINES/               Primary Examiner, Art Unit 3683